Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 1 of 24 PageID 10002



                       APPENDIX TO DECLARATION OF JOHN RICHARD WHITEHEAD

   Document                                                                                                                              Pages

   Exhibit 1 ..................................................................................................................................1-2

   Exhibit 2 .................................................................................................................................3-19

   Exhibit 3 ...............................................................................................................................20-23




                                                                          i
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 2 of 24 PageID 10003




                EXHIBIT
                   1



                                                                     EXHIBIT 1
                                                                 Appendix Page 1
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 3 of 24 PageID 10004

                                                     Exhibit 1
JOHN WHITEHEAD

                  John.whitehead@mbc.net
                  Mobile: +971 504 589 143 (UAE)

PROFESSIONAL EXPERIENCE HIGHLIGHTS

1996 -            MBC, Dubai/London                                  Group General Counsel and Company Secretary
2019              The leading satellite TV network and media group in the MENA region with 10 TV Channels and a film
                  studio together with other business units including SVOD, music, consumer products, artist
                  management and radio.
                  General Counsel Role; wide ranging international corporate, commercial, company secretarial and
                  media experience. Direct reports: 13. Also Managing Director MBC Hungary, Director MBC Cyprus.



                 Handle all content matters for the Group: acquisition, sales, production and commissioning
                 Negotiate high value output deals with all the major content suppliers, including Hollywood studios.
                 Negotiate/draft commissioning and co-production agreements (e.g. Big Brother, Millionaire); formats
                  and production (the Voice, Got Talent, Idol), financing drama production for Turkish television.
                 Management of Group Intellectual Property rights
                 Establish and administer entities internationally including tax structures and off shore companies
                 Negotiate/draft joint venture shareholder and share purchase agreements
                 Music, consumer products and artist management agreements
                 Technology and new media/digital agreements (such as satellite space, social network, MVNO)
                 Lead anti piracy consortium with regional broadcasters and the Studios.
                 Manage all Group litigation
                 Applying local labour laws to all group HR requirements/ manage global offices’ legal requirements
                 Working with senior management team to define and drive group strategy; aligning department
                  objectives to meet group targets. Develop risk management and internal processes

1990 - 1996       CIC Video International, London, UK                                   Vice President, Legal Affairs
                  Global JV between Paramount Pictures and Universal Studios; Group Company Secretary
                  Reported to US Senior Management; Direct reports: 5 staff; international role

                 Active in Europe, Asia and Latin America
                 Providing general corporate and commercial legal advice including: licensing, distribution and
                  acquisition agreements
                 Manage intellectual property rights
                 Disposal and acquisition of foreign companies including share sale agreements.
                 Advising on competition law, marketing and promotional activity.
                 Establishing companies overseas and acting as worldwide company secretary of its subsidiaries.
                 Supervision of Group litigation.
                 Providing advice on EU and UK competition law.
                 Advising management in the UK and the territories on employment issues including redundancies and
                  dismissals, executive service agreements and formulating standard documentation.

1986 - 1990       Jaques and Lewis, City of London, UK                   Solicitor, Company & Corporate Finance
1983 - 1986       Waltons & Morse, London, UK                                                                 Trainee
                  Company/commercial experience gained in private practice advising mainly large corporate clients and
                  smaller companies which included

                 Acquisitions/sales of private companies, business and asset sales/purchases.
                 Corporate finance and public company work including placing of companies on the Stock Exchange and
                  Unlisted Securities Market.
                 Negotiating and drafting commercial agreements.
                 Banking and securities work including the preparation of facility letters and security documentation
                  including deeds of priority.
                 Competition law and intellectual property matters.

EDUCATION

1982 – 1983       City University: Law Society final examinations (full admission: 1986)
1978 – 1981       Corpus Christi College, Cambridge University BA Law (Hons)




                                                                                                     EXHIBIT 1
                                                                                                 Appendix Page 2
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 4 of 24 PageID 10005




                EXHIBIT
                   2



                                                                     EXHIBIT 2
                                                                 Appendix Page 3
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 5 of 24 PageID 10006


         YH                                                                                                                           UNITED ARAB
                            Collection of Laws for Electronic Access                                                                    EMIRATES


                                 Federal Law No. (7) of the Year 2002
                             Concerning Copyrights and Neighboring Rights

    United Arab Emirates
    Ministry of Information and Culture


                                                           TABLE OF CONTENTS

                                                                                                                                    Page

                   Definitions             ......................................................................................    1
                     Section 1:           Scope of Protection .......................................................                4
                     Section 2:           The Rights of the Author...............................................                    5
                     Section 3:           The Domain of Protection of the Owners of the
                                          Neighboring Rights .......................................................                 7
                     Section 4:           The Term of Protection and the License to Use the
                                          Works............................................................................           8
                     Section 5:           Special Provisions on Some Works...............................                            11
                     Section 6:           The Collective Administration of the Copyright and
                                          the Neighboring Rights .................................................                   12
                     Section 7:           Seven Precautionary Procedures and Penalties .............                                 13
                     Section 8:           General and Final Provisions ........................................                      15



              We, Zayed Bin Sultan Al Nahyan, the President of the United Arab Emirates,
              After reviewing the constitution;
          And the Federal Law No. (1) of the year 1972 regarding the Ministries jurisdictions and
    the powers of the Ministers; and the laws amending it;
          And the Federal Law No. (15) of the year 1980, regarding the printed matters and
    publication;
           And the Federal Law No. (40) of the year 1992, regarding the protection of the
    Intellectual Works and the Copyright;
              And pursuant to what has been submitted by the Minister of Information and Culture;
              And the consent of the Council of Ministers;
              And the approval of the Supreme Council of the Union;
              Have issued the following law:

                                                                   Definitions

          1. In applying the provisions of this law the following words denote the definitions
    explained before each one of them, unless the context denotes otherwise:



    AE001EN            Copyright, Law, 01/07/2002—1423, No. 7                                                                                 page 1/16



                                                                                                                                          EXHIBIT 2
                                                                                                                                      Appendix Page 4
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 6 of 24 PageID 10007


        YH                                                                       UNITED ARAB
                       Collection of Laws for Electronic Access                    EMIRATES


    “The State”                                   The State of the United Arab Emirates.
    “The Ministry”                                The Ministry of Information and Culture.
    “The Minister”                                The Minister of Information and Culture.
    “The Work”                                    Any created compilation, in the scope of
                                                  letters, arts, sciences, whatsoever is its type,
                                                  mode of expression, value or purpose.
    “The Author”                                  The person who creates the work, and the
                                                  person who has his name mentioned on the
                                                  work, or has the work attributed to him as its
                                                  author at the time of publication, unless
                                                  proved otherwise.
                                                  Whoever publishes the work anonymously or
                                                  pseudonymously is considered to be the
                                                  author, provided that no doubt to identify the
                                                  real author arises. In case that such doubt
                                                  arises the publisher or the producer of the
                                                  work, whether natural or legal person, will be
                                                  presumed the author’s representative, to
                                                  practice the author’s rights until the character
                                                  of the author is identified.
    “Creation”                                    The creativeness that gives genuineness and
                                                  distinctiveness to the work.
    “The holder of the neighbouring rights”       The performers, producers of phonograms
                                                  and broadcasting organizations, who are
                                                  defined in this law.
    “The Performers”                              The actors, singers, musicians, dancers and
                                                  other persons who recite, chant, play or
                                                  perform by any way literary or artistic works
                                                  or others protected according to the
                                                  provisions of this law or inclusive within the
                                                  public property.
    “The Producer of Phonogram”                   The natural or legal person who records for
                                                  the first time sounds of a performer or other
                                                  sounds.
    “Broadcasting Organization”                   Any authority practices sound, visual or
                                                  audio-visual and wireless broadcasting
                                                  transmission.
    “Broadcasting”                                Sound, visual or audio- visual wireless



    AE001EN        Copyright, Law, 01/07/2002—1423, No. 7                                  page 2/16



                                                                                     EXHIBIT 2
                                                                                 Appendix Page 5
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 7 of 24 PageID 10008


        YH                                                                      UNITED ARAB
                        Collection of Laws for Electronic Access                  EMIRATES


                                                   transmittal of work, performance,
                                                   phonogram, programme and its recording, to
                                                   the public. Transmittal via satellite and orbit
                                                   is considered the same.
    “ Publication”                                 Availability of the work, the phonogram, the
                                                   broadcasting programme or any performance
                                                   to the public, irrespective of the used mode.
    “Public Performance”                           The performance that links the public directly
                                                   with the work such as acting of dramatic
                                                   works, reciting or performing the artistic
                                                   works, exhibition of audio-visual works,
                                                   playing musical works, reciting literary works
                                                   whether live or recorded.
    “Public Communication”                         Wire or wireless transmission of a work,
                                                   sound recording performance, broadcasting
                                                   programme, that can be received through
                                                   transmission only by others who are not
                                                   family members or intimate friends, in any
                                                   place other than the place from which the
                                                   transmission is made, irrespective of the
                                                   place, the time of receiving and the medium.
    “Reproduction”                                 To make a copy or more of a work,
                                                   phonogram, broadcasting programme or any
                                                   performance in any shape including
                                                   permanent or temporary electronic storing,
                                                   irrespective of the mode used in reproduction.
    “Phonogram”                                    Any fixation of certain performed sounds
                                                   addressing the hearing irrespective of the
                                                   mode of fixation or the used device. The
                                                   phonogram also includes sounds fixation with
                                                   picture in order to prepare audiovisual work
                                                   unless agreed otherwise.
    “Producer of audio-visual work”                The natural or legal person who provides the
                                                   necessary facilities to accomplish the
                                                   audio-visual work, and assumes the
                                                   responsibility of such accomplishment.
    “ Collective Work”                             The work compiled by a group of authors
                                                   under the direction of a natural or legal
                                                   person who pledges to publish it in his name
                                                   and under his own supervision. The
                                                   contribution of authors will be assimilated


    AE001EN          Copyright, Law, 01/07/2002—1423, No. 7                               page 3/16



                                                                                    EXHIBIT 2
                                                                                Appendix Page 6
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 8 of 24 PageID 10009


        YH                                                                           UNITED ARAB
                          Collection of Laws for Electronic Access                     EMIRATES


                                                       into the public goal aimed by such a person in
                                                       such a way that separation and distinction of
                                                       each author’s contribution becomes
                                                       impossible.
    “Joint Work”                                       It is the work compiled by a number of
                                                       persons whether the lot of each one can be
                                                       separated or not and which cannot be listed
                                                       under the collective works.
    “Derived Work”                                     The work that derives its origin from a
                                                       previously existing work such as translations.
                                                       The literary, artistic and folkloric expressions
                                                       as long as they are innovated in a way of
                                                       selecting and arranging their contents.
    “National Folklore”                                Every expression of people heritage either
                                                       oral, musical, dynamic, or tangible in distinct
                                                       elements reflects the artistic traditional
                                                       inheritance, developed or survived in the
                                                       State and which cannot be attributed to an
                                                       author.
    “Public Property”                                  Are all the works initially excluded from the
                                                       protection or have the period of protection of
                                                       their economic rights expired.



                                              Section One
                                           Scope of Protection

          2. Authors of the works and the holders of the neighboring rights, shall enjoy the
    protection of this law in case that an aggression against their rights occurs in the State, namely
    in the following works:
             1. Books, pamphlets, essays and other written works.
          2. Computer programmes and applications, databases and works analogous to them as
    defined by a Minister’s decision.
             3. Lectures, addresses, sermons and other works of similar nature.
             4. Dramatic, dramatico-musical works and dumb shows.
             5. Music compositions with or without words.
             6. Sound and audiovisual works.
             7. Architecture works, engineering plans and layouts.


    AE001EN          Copyright, Law, 01/07/2002—1423, No. 7                                   page 4/16



                                                                                         EXHIBIT 2
                                                                                     Appendix Page 7
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 9 of 24 PageID 10010


        YH                                                                          UNITED ARAB
                          Collection of Laws for Electronic Access                    EMIRATES


         8. Works of drawing, painting, sculpture and lithography (fabric, metal, stones, wood)
    and engrave or similar works in the scope of fine arts.
             9. Photographic works and works analogous to photography.
             10. Works of applied and plastic art.
         11. Illustrations, geographical maps, sketches, three-dimensional works relative to
    geography, topography and architecture designs etc.
          12. Derived works without prejudice to the protection stipulated for the works been
    derived from. The protection includes the title of the work if innovated and the innovated
    theme written for a broadcasting programme.
          3. Protection does not extend to mere ideas, procedures, methods of work,
    mathematical understandings, principles, and abstract facts, but extend to creative expression
    in any of them.
             Protection does not extend also to the following:
          (1) The official documents, whatever is their original language or the language
    translated to them, such as the texts of laws, regulations, decisions, international agreements,
    judgments, arbitrators’ awards and the decisions of the administrative committees having
    judicial competence.
             (2) The news, events and the current facts, which constitute merely media news.
             (3) The works transferred to public property.
          Nevertheless, the items in paragraph 1, 2 and 3 of this article if their compilation or
    arrangement or any effort thereof is characterized by creative manner shall enjoy protection.
          4. The Ministry constitutes a system for depositing or registering the rights of the
    works or any actions that may arise at a specific authority therein, according to the
    stipulations of the implementing regulation of this law.
          The registers of deposit or registration of rights in the Ministry are considered as
    reference to the details of the work.
          Non-deposit of the work or non-registration of its rights or any action allotted to it does
    not prejudice any of the protection aspects or the rights decided by this law.

                                                Section 2
                                         The Rights of the Author

          5. The author and his successors in title enjoy literary rights not subject to prescription
    or assignment of the work; these rights include the following:
             1. The right to determine first publication of the work.
             2. The right of writing the work in his name.


    AE001EN           Copyright, Law, 01/07/2002—1423, No. 7                                  page 5/16



                                                                                        EXHIBIT 2
                                                                                    Appendix Page 8
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 10 of 24 PageID 10011


        YH                                                                           UNITED ARAB
                        Collection of Laws for Electronic Access                       EMIRATES


         3. The right to protest against alteration of the work if the alteration leads to distortion,
    mutation or causing derogation to the author.
           4. The right to withdraw his work from circulation in case of serious reasons justifying
    such an act. He may practice this right through the competent court, provided that he pays a
    fair compensation to the one who gained the rights of economic exploitation in the time
    specified by the court and before the execution of the judgment of withdrawal, otherwise the
    judgment will have no effect.
          6. Alteration in the field of translation is not considered to be violation unless the
    translator ignored to refer to the areas of deletion, modification, or offended by his action the
    status of the author.
          7. Only the author and his successors or the holder of the right of the author can grant
    license for exploitation of the work by any means, particularly for copying including
    electronic loading or storing, acting a play by any means, broadcasting, re-broadcasting
    transmission, performance, public communication, translation, modification, alteration, rental,
    lending or publication by any means including provision of publication through computers or
    information nets or communication nets or other means.
           8. Rental right of the computer programmes does not apply unless the programme itself
    is the original object of rent. It does not also apply to audiovisual works unless it affects its
    regular exploitation.
          9. The author or his successors, can transfer to a natural or legal third party, all or part
    of his economic rights stipulated in this law provided that such action be in writing specifying
    the object of the right to be exploited along with the purpose, the duration and place of
    exploitation. The author is the owner of all the rights except what he disposes openly.
         Without violation of the literary rights of the author stipulated in this law, the author
    cannot perform any act that can impair the exploitation of the disposed right.
          10. The author or his successors can charge cash or in rem in consideration of
    transferring one or more rights of economic exploitation of the work to a third party on
    rational contribution base in the revenue resulting from exploitation. He can also enter in
    contract against a random amount or to deal in both ways.
          11. In the event that such agreement as in article 10 of this law, turned to be unfair
    towards the author’s right or to any of the holders of the neighboring rights, or became so due
    to unpredictable circumstances occurred after entering in contract, the author, his successors
    or successors may resort to competent court to review the consideration agreed upon.
          12. Without prejudice to article (9) herein, the transfer of economic rights in respect of
    computer program works or the databases depend on the contact license mentioned or sticked
    to the programs whether appeared on the phonogram or either loaded or stored to be seen on
    the computer screen. The one who purchases or uses the program will undertake to follow the
    conditions in the license.




    AE001EN        Copyright, Law, 01/07/2002—1423, No. 7                                     page 6/16



                                                                                        EXHIBIT 2
                                                                                    Appendix Page 9
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 11 of 24 PageID 10012


        YH                                                                         UNITED ARAB
                          Collection of Laws for Electronic Access                   EMIRATES


          13. The free action of the author in the original manuscript of his work does not
    transfer any of its economic rights, unless agreed otherwise.
          Nevertheless, it is not possible without prior agreement to bind the transferee to enable
    the author to copy, transfer, or exhibit this transferred copy.
           14. It is possible to seize the economic rights of the published works of the authors and
    is not possible to seize the works in the event of the death of their owner before publication
    unless it is decisively proved that he meant to publish them before his death.
          15. Any action of the author in his all prospective intellectual works or in more than
    five such works is absolutely invalid.

                                            Section Three
                                    The Domain of Protection of the
                                    Owners of the Neighboring Rights

          16. The performers and their general successors enjoy a literary right, which is not
    assignable, prescribeable, but authorize them the following:
             (i) The right of having the performance in their names whether live or recorded.
         (ii) The right to suspend any distortion, mutilation, modification or derogation action,
    which would be prejudicial to their status.
          The Ministry after the expiry of the economic rights stipulated in this law shall exercise
    such literary rights in order to preserve their performance in the shape of its creation.
             17. The performers only shall enjoy the following economic rights:
             1. The right to transmit their unfixed performance and communicating it to the public.
             2. The right to fix their performance on a phonogram.
             3. The right to reproduce their fixed performance on a phonogram.
         Fixation of such live performance on a phonogram for direct or indirect, commercial
    revenue, rental, transmission or availability to the public on any medium by others without
    authorization of the right holder is a prohibited exploitation.
           The provision of this article applies to fixation of performances in audiovisual work, by
    their performers unless agreed otherwise.
             18. The producers of phonograms shall only enjoy the following economic rights:
           1. The right to prohibit any exploitation of their phonograms by any means without
    their authorization. Copying, rental, broadcasting, re-broadcasting, availability to the public
    via computer or other media is an exploitation prohibited to be used by third parties.
         2. The right to disseminate their recordings via wire, wireless, computer or other
    means.


    AE001EN          Copyright, Law, 01/07/2002—1423, No. 7                                   page 7/16



                                                                                       EXHIBIT 2
                                                                                  Appendix Page 10
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 12 of 24 PageID 10013


        YH                                                                          UNITED ARAB
                          Collection of Laws for Electronic Access                    EMIRATES


             19. The broadcasting organizations shall only enjoy the following economic rights:
         1. The right to grant licenses for exploitation of their recordings and broadcasting
    programmes.
           2. The right to prohibit any communication of their programmes or recordings to the
    public without their authorization. Recording of such programmes, copying or re-copying
    their recordings, rental, re-broadcasting, and communication to the public by any means are
    prohibited to the third parties in particular.

                                            Section Four
                       The Term of Protection and the License to Use the Works

          20.—1. The economic rights of the author stipulated in this law shall be protected
    through his lifetime and fifty years beginning from the first day of the calendar year following
    the death.
           2. The economic rights of the joint authors shall be protected through their lifetime and
    fifty years beginning from the first day of the calendar year following the death of the last
    surviving author.
           3. The economic rights of the authors of collective works except the authors of applied
    arts shall be protected for a period of fifty years beginning from the first day of the next
    calendar year of the first publication in case that the author is a legal person but in case that
    the author is a natural person, the period will be calculated according to the rule stipulated in
    (1) and (2) of this article.
          The economic rights of the works published for the first time after the death of their
    author expire after fifty years starting the first day of the next calendar year of its first
    publications.
           4. The economic rights of the works published anonymously or pseudonymously shall
    be protected for fifty years from the first day of the next calendar year of the first publication
    if the author is specified and known, or has disclosed his identity, the period of protection will
    be calculated according to the rule stipulated in paragraph 1 of this article.
          5. The economic rights of the authors of the applied art works shall expire after twenty-
    five years of its first publication, starting the first day of the next calendar year.
           6. In the events the term of protection is calculated from the date of first publication,
    the date of the first publication will be the beginning for calculating the term irrespective of
    the re-publication unless the author has entered in his work after revision essential changes
    that make it look as new work.. If the work was composed of many parts or volumes
    published separately in many terms each part or volume shall be considered independent work
    at the time of calculating the term of protection.
          7. The economic rights of the performers shall be protected for a period of fifty years to
    be calculated from the beginning of the next calendar year in which the performance was



    AE001EN          Copyright, Law, 01/07/2002—1423, No. 7                                  page 8/16



                                                                                       EXHIBIT 2
                                                                                  Appendix Page 11
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 13 of 24 PageID 10014


        YH                                                                           UNITED ARAB
                        Collection of Laws for Electronic Access                       EMIRATES


    accomplished, if the performance was fixed in a phonogram the period would be calculated
    from the end of the year in which the fixation was made.
          8. The economic rights of the producers of phonograms shall be protected for fifty
    calendar years calculated from the beginning of the next year in which the publication of the
    phonogram was done or the year in which the phonogram was fixed if it was not published.
          9. The rights of the broadcasting organizations shall be protected for twenty years
    calculated from the beginning of the next calendar year to the year in which the first
    transmission of these programs was made.
           21. Any person may ask the ministry to grant him a compulsory license for either
    copying or translation or for both of any work protected by the provisions of this law only
    after three years from the date of the work publication in case of translation license. The
    license shall be issued supported with reasons determining the time and place of exploitation,
    and the fair reward due to the author provided that the purpose of such grant of license always
    be exclusive to meet the needs of education in all its types, levels and to the needs of public
    libraries and archives in accordance with the specifications, conditions, and restrictions of the
    implementing regulations and this law for granting this license in a way to secure
    non-occurrence of unjustifiable damage to the legitimate interests of the author or his
    successors in title or effect ordinary exploitation of the work. The council of ministers shall
    issue a decision specifying the fees to be charged in this regard.
           22. Without prejudice to literary rights of the author stipulated in this law, the author
    after the publication of his work must not prohibit a third person to perform one of the
    following acts:
          1. To make a sole copy from the work for the merely personal and non-commercial or
    professional but personal use of the copier. The works of the fine and applied arts are
    excepted unless were located in public place by consent of the right holder or his successor,
    the works of architecture are also excepted as in para (7) of this article and also the computer
    programs and their application unless as indicated in para (2) of this article.
          2. Making a sole copy of a computer programme with acknowledgement of its
    legitimate acquisition who has a unit to derive its application or database from, provided that
    such act occurs in the limits of the licensed purpose or the purpose to retain or substitute at the
    time of losing the original, been damaged or became invalid to use.
          The reserve or derived copy must be destroyed even if it was stored in a computer as
    soon as the right of acquisition of the original copy is no more valid.
          3. Copying protected works to use them in judicial procedures or analogous to them
    within the limits required by such procedures provided that the source and the author name be
    mentioned.
           4. Taking a sole copy of the work with acknowledgement of records house or archives,
    libraries, or documentation centers who do not seek direct or indirect profit all in the
    following two cases:



    AE001EN        Copyright, Law, 01/07/2002—1423, No. 7                                     page 9/16



                                                                                        EXHIBIT 2
                                                                                   Appendix Page 12
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 14 of 24 PageID 10015


        YH                                                                           UNITED ARAB
                        Collection of Laws for Electronic Access                       EMIRATES


           a. Copying must be for the purpose of preservation of the original, or to exchange it for
    a lost, destroyed unsuitable to use or not possible to obtain a substitute copy for it, against
    reasonable conditions.
           b. The purpose for copying must be in reply to application by a natural person to use it
    for research or study provided that it must be granted for one time or for interrupted periods of
    time provided that obtaining a license became impossible in accordance with the provisions of
    this law.
         5. Quotation of short paragraphs, derivation or reasonable analysis of the work for the
    purpose of criticism, discussion, or information provided mentioning the source and the
    author’s name.
          6. Performing the work in family meetings or by students in an educational institute
    against no direct or indirect remuneration.
         7. Presenting the fine arts, applied and plastic arts works or architectural works in
    broadcasting programmes, if such works are permanently present in public places.
           8. Reproduction of written, sound or audio-visual short excerpts for cultural, religious,
    educational or vocational training purposes, provided that copying be in the reasonable limits
    of its purpose and that the name of the author and the title of the work be mentioned wherever
    is possible and that the copying authority does not aim at direct or indirect profit and that
    license for copying was unobtainable in accordance with the provisions of this law.
          23. Without prejudice to the literary rights of the author in accordance with this law,
    the author must not prohibit copying made by newspapers, periodicals, broadcasting
    organizations within the limits justified by the aimed purpose in order to publish any of the
    following:
        1. Excerpts of his available works to the public in a legal manner, this applies also on
    communicating excerpts from audio or visual works during on-going events, broadcasting or
    communicating them to the public by any other medium.
          2. The published essays relating to discussion of issue preoccupying the public opinion
    in certain time, as long as no notification of prohibition was served at the time of publication.
         In all cases stipulated in paras (1) and (2) of this article reference to the source and the
    author’s name must be mentioned.
         3. Addresses, lectures, speeches recited in open sessions of parliamentary or judicial
    councils and public meetings as long as such lectures and speeches are addressed to the public
    and copied within the limits of copying the current news.
         Only the author or his successors in title have the right to collect any of these works in
    volumes under his name.
          24. The restrictions on the economic rights of the author, stipulated in this law, shall
    apply to the holders of neighboring rights.



    AE001EN        Copyright, Law, 01/07/2002—1423, No. 7                                    page 10/16



                                                                                        EXHIBIT 2
                                                                                   Appendix Page 13
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 15 of 24 PageID 10016


        YH                                                                             UNITED ARAB
                          Collection of Laws for Electronic Access                       EMIRATES


                                               Section Five
                                    Special Provisions on Some Works

           25. In case that a number of people participate in making a work in a way that the share
    of each one cannot be separated from the other shares, all the parties shall be considered
    equally authors, unless they have agreed in writing otherwise. In this case none of them is
    allowed to practise the rights of the author alone unless there was a written agreement among
    them. In case the contribution of all the authors is listed under a different type of art in the
    same work each one of them has the right to exploit the part of his own contribution provided
    that this would not damage the exploitation of the work by the others unless they agree in
    writing otherwise.
          Each one of them has the right to file a claim when a violation of any of the author’s
    right protected by this law occurs.
            In case of death of any of the contributing authors who has no general successors in
    title, his share goes to the remaining partners or their successors after them unless agreed in
    writing otherwise.


          26. The natural or legal person who has directed creation of the collective work can
    practise alone the author’s economic and literary rights in it unless there is an agreement
    otherwise.
             27. I. A joint author in the audio-visual, audio or visual work can be:
             1. The scenarist.
         2. The one who modifies a literary existing work to an appropriate audio-visual
    method.
             3. The dialogist.
             4. Music composer if he composes it specifically for the work.
             5. The director if he practises actual supervision to accomplish the work.
         In case that the work is derived or extracted from a previous work the author of such
    work will be a partner in the new work.
          II. The author of the literary part or the musical part has the right to publish his part in
    another way than the way in which the joint work was published, unless agreed otherwise in
    writing.
          III. In case that one of the contributors of the authors to audio or audio-visual work has
    desisted from completion of his part, the remaining partners shall not be prohibited from
    exploiting the part he implemented without prejudice to the rights of the desistor resulted
    from his participation in the authorship.




    AE001EN           Copyright, Law, 01/07/2002—1423, No. 7                                  page 11/16



                                                                                         EXHIBIT 2
                                                                                    Appendix Page 14
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 16 of 24 PageID 10017


        YH                                                                            UNITED ARAB
                          Collection of Laws for Electronic Access                      EMIRATES


          IV. The producer during the whole period of exploitation of the audio or the audio
    visual work agreed upon, will be acting for the authors of this work and their successors to
    negotiate for its exploitation, without prejudice to the rights of the authors of the literary, or
    musical derived or modified works, unless agreed otherwise in writing.
          The producer will be considered a publisher of such work having the rights of the
    publisher in it and in its reproduction in the limits of the economic exploitation purpose.
          28. The publisher of the work that does not bear an author’s name or is pseudonymous
    will be presumed acting for the author to practice the rights stipulated in this law unless the
    author nominates other agent or reveal his character and leaves no doubt as to his identity.
          29. Buildings may not be seized, destroyed, changed in shape or confiscated in order to
    preserve the author’s architectural right whose designs, drawings or engineering plans have
    been used illegally; and he must not be deprived of a fair compensation.

                                                Section Six
                                   The Collective Administration of the
                                  Copyright and the Neighboring Rights

          30. The holders of the copyright and the neighboring rights may assign their economic
    rights to specialized professional societies to administer them, or authorize other bodies to
    practice these rights.
           The contracts concluded in this regard by such societies or bodies shall be considered
    civil contracts.
          31. The societies or the bodies stipulated in article (30) of this law undertake to make
    no preference among the applicants who wish to enter in contracts with them to exploit the
    works being under their administration. Granting financial discount on license of exploitation
    by the society or the body shall not be considered as preference in the following two cases,
    provided that its decision be supported by reasons:
             I. Exploitation of the works in public live presentation by the performers.
          II. Exploitation of the works for educational or cultural activities against no direct or
    indirect profits.
          32. The societies or the bodies who shall administer the rights of the author and the
    neighboring rights must not practise any activities before having annually a license from the
    Ministry, who may include any rules in the implementing regulation to arrange the functions
    of such societies and bodies and may enter any necessary amendment to the rules, systems,
    fees of licensing and their practices of work.
             The Council of Ministers shall issue a decision on the fees for granting license.
          33. The societies and other bodies administering the copyrights and the neighboring
    rights undertake to hold registers including the names of their members, their positions and
    the jobs they contracted indicating the type of job, duration and the agreed amounts of money.


    AE001EN           Copyright, Law, 01/07/2002—1423, No. 7                                     page 12/16



                                                                                          EXHIBIT 2
                                                                                     Appendix Page 15
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 17 of 24 PageID 10018


        YH                                                                            UNITED ARAB
                          Collection of Laws for Electronic Access                      EMIRATES


    They must inform the Ministry the same whenever there is a change in these registers. These
    societies and bodies must abide by the administrative decisions of the Ministry. The Ministry
    may withdraw the license in the event that these societies or bodies do not comply with the
    provisions of the law or implementing the administrative decisions.

                                             Section Seven
                                 Precautionary Procedures and Penalties

          34. The chairman of the lower court in reply to the author or his successor may order
    on the petition the following for any work published or exhibited without written
    authorization from the author or his successors.
             1. Preparing a detailed description of the work.
             2. Suspension of publication, exhibition or reproduction of the work.
         3. Imposing seizure on the original work and reproducing it (whether book, pictures,
    drawing, performance, photograph, phonogram, broadcasting program or otherwise) and on
    the materials to be used in republishing this work or reproducing copies of it provided that
    such materials are only good for republishing this work.
          4. Proving public performance of rhythm, acting or communicating a work orally in
    public and prohibiting continuation of show then and in future.
         5. Calculating the income resulted from publication or exhibition by an expert, to be
    appointed if necessary in addition to imposing seizure on this revenue in all cases.
           6. Recording the violation against the protected rights according to the provisions of
    this law.
          The chairman of the first instance court in all cases may order appointment of an expert
    to assist the bailiff and to impose a reasonable bond to be deposited by the applicant.
           The applicant must submit the dispute to the competent court within the following
    fifteen days after the delivery of judgment. If he fails to do so it will seize to be effective.
          35. The one had the order issued against him may submit a complaint to the chairman
    of the court who issued it during the next twenty working days from the date of issuance. The
    chairman of the court, in this case can uphold the order, cancel it partially or totally, or
    nominate a guard to re-publish, exploit, exhibit, manufacture or copy the disputed work and
    deposit the income resulting from it in the court’s treasury until the original dispute is judged.
          36. The customs authorities may in response to an application by the author, the holder
    of the right or their successors order by a decision supported with reasons, suspension of
    customs release for a maximum period of twenty days of any forged items contradicting the
    provisions of this law. The implementing regulation specifies the conditions, restrictions and
    procedures of non-release application, along with the documents to be enclosed and the
    financial value of bond the applicant must deposit, to confirm seriousness of the application.



    AE001EN          Copyright, Law, 01/07/2002—1423, No. 7                                    page 13/16



                                                                                          EXHIBIT 2
                                                                                     Appendix Page 16
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 18 of 24 PageID 10019


        YH                                                                         UNITED ARAB
                       Collection of Laws for Electronic Access                      EMIRATES


    The application must be decided within three working days from the day of its proper
    presentation, the applicant should be notified with the decision as soon as it was issued.
          The customs authorities in all cases must not prohibit the concerned ones to view the
    items decided not to be released by the customs in accordance with the restrictions defined by
    the implementing regulation.
          37. Without prejudice to any severer punishment in any other law, anyone who
    commits without a written permission from the author or the holder of the neighboring right
    or their successors any of the following acts will be punished by imprisonment for a period
    not less than two months and payment of fine not less than ten thousand dirhams, not
    exceeding fifty thousand dirhams or by one of the two penalties:
          1. Infringement of any of the literary or economic rights of the author or the holder of
    the neighboring right stipulated in this law, including making any work, performance,
    phonogram, broadcasting program of stipulated protection in this law, available to the public
    through the computer, internets, information or communications nets or other means.
           2. Sale, rental, or putting in circulation by any way whatsoever a work, phonogram,
    broadcasting program protected in accordance with the provisions of this law. The penalty
    stipulated in this article be doubled according to the number of the infringed works,
    performances, programs, or the recordings. In case of re-committing the crime the penalty
    will be imprisonment for a period not less than six months and payment of fine not less than
    fifty thousands dirhams.
          38. Without prejudice to any severer punishment in any other law, anyone who
    commits any of the following acts will be punished with imprisonment for a period not less
    than three months and payment of fine not less than fifty thousand dirhams, and not exceeding
    five hundreds thousand dirhams:
          1. Manufacturing or importation without having a right, for the purpose of sale or rental
    of any equipment, instruments or apparatus designed or prepared for the purpose of fraud
    against any technology used by the author or the holder of the neighboring right to arrange or
    administer such rights or for preservation of specific standard of quality of the copies.
          2. Delaying or disgracing, without having a right, any technological protection or
    electronic information meant to arrange and administer the rights stipulated in this law.
        3. Loading or storing any copy of the programs, applications, or databases in the
    computer before having a license from the author, the right holder of their successor.
          In the event of committing the crime once again the penalty will be imprisonment for a
    period not less than nine months and a fine not less than two hundred thousand dirhams.
         39. Excepted from the provision of Article 37 of this law, any person using computer
    programs or its application without a prior permission from the author or his successors will
    be punished by payment of fine not less than ten thousand dirhams but not exceeding thirty
    thousand dirhams against each program, application or database.



    AE001EN        Copyright, Law, 01/07/2002—1423, No. 7                                  page 14/16



                                                                                      EXHIBIT 2
                                                                                 Appendix Page 17
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 19 of 24 PageID 10020


        YH                                                                         UNITED ARAB
                       Collection of Laws for Electronic Access                      EMIRATES


         In the event of committing the crime once again, the penalty will be not less than thirty
    thousand dirhams.
        The court may order a close up for a period not exceeding three months if the crime is
    committed in the name of or to the account of a legal person, commercial or professional
    company.
          40. Without prejudice to the penalties stipulated in articles 37, 38 and 39 of this law the
    court orders confiscation of the forged copies or the ones derived from them and destroying
    them, and order confiscation of the equipment and the instruments used in committing the
    crime which can only be used in this purpose and close up the company where the forgery
    crime was committed for not more than six months.
         The summary of the judgement of incrimination will be published in a daily newspaper
    or more on the account of the judged person.
          41. Without prejudice to the penalties stipulated in this law anyone who violates the
    provisions of the regulations or the orders issued according to this law will be punished by
    imprisonment not exceeding six months and with payment of fine or by one of the two
    penalties.

                                           Section Eight
                                    General and Final Provisions

           42. The Ministry in case of non existing inherent or legatee will exercise the literary
    rights stipulated in this law for the sake of preservation of the work in the form of creation
    after the expiration of the period of the protection of the economic rights stipulated for the
    work.
          43. Anyone who takes a photo for someone else by anyway whatsoever, has no right to
    exhibit, publish or distribute the original or its copies without a written permission from the
    one been photographed unless otherwise agreed, unless the publication of the photo took
    place in open accidents or was related to renowned public or official figures or that the
    publication was permitted by public authority in favour of public interest provided that the
    exhibition of the photo or circulating it will not affect the status of the photographed person.
         The person in the photo may permit publishing it in newspapers or other publication
    media, even if the photographer did not permit, unless agreed otherwise.
          44. In the domain of conflict of laws the provisions of this law shall apply on the
    works, performances, phonograms, broadcasting programs related to foreigners on conditions
    of reciprocity, and without prejudice to the provisions of the international agreements applied
    in the State.
          45. The Minister of Justice, Islamic Affairs and Waqfs in collaboration with the
    Minister of Information and Culture issues a decision specifying the staff who shall have
    judicial powers to execute this law.




    AE001EN        Copyright, Law, 01/07/2002—1423, No. 7                                   page 15/16



                                                                                       EXHIBIT 2
                                                                                  Appendix Page 18
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 20 of 24 PageID 10021


        YH                                                                        UNITED ARAB
                        Collection of Laws for Electronic Access                    EMIRATES


         46. The Council of Ministers shall issue a decision on the fees to be charged on the
    procedures determined by the provisions of this law.
           47. The Minister shall issue the necessary regulations and decisions for implementing
    this law.
          48. The Federal Law No. 40 of the year 1992 and any other provision contrary to the
    provisions of this law, are hereby cancelled.
          49. The applied regulations and decisions shall be valid as long as they do not
    contradict with the provisions of this law until the new regulations and the implementing
    decisions are issued, and entered into force.
          50. This law will be published in the Official Gazette and enter into force on the date of
    its publication.


             Issued by us in the                     Zayed Bin Sultan Al Nahyan
             Presidential Palace in Abu Dhabi        The President of the United Arab Emirates
             On: 20 Rabie Al Akhar 1423
             Corresponding 1/7/2002




    AE001EN          Copyright, Law, 01/07/2002—1423, No. 7                               page 16/16



                                                                                      EXHIBIT 2
                                                                                 Appendix Page 19
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 21 of 24 PageID 10022




                EXHIBIT
                   3



                                                                      EXHIBIT 3
                                                                 Appendix Page 20
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 22 of 24 PageID 10023




                                                                    EXHIBIT 3
                                                               Appendix Page 21
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 23 of 24 PageID 10024




                                                                    EXHIBIT 3
                                                               Appendix Page 22
Case 8:16-cv-02549-EAK-CPT Document 224-4 Filed 06/03/19 Page 24 of 24 PageID 10025




                                                                    EXHIBIT 3
                                                               Appendix Page 23
